ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_03_FR.txt.                                                                                           86




                        OPINION INDIVIDUELLE DE M. LE JUGE OWADA

                 [Traduction]

                   1. Dans le dispositif de l’arrêt que la Cour vient de rendre figurent
                 notamment les points suivants :
                        « La Cour,
                        1) …,
                        Décide que le point de départ de la frontière maritime unique déli-
                     mitant les espaces maritimes respectifs de la République du Pérou
                     et de la République du Chili est situé à l’intersection du parallèle
                     de latitude passant par la borne frontière no 1 avec la laisse de
                     basse mer ;
                        2) …,
                        Décide que le segment initial de la frontière maritime unique suit,
                     en direction de l’ouest, le parallèle de latitude passant par la borne
                     frontière no 1 ;
                        3) …,
                        Décide que ce segment initial s’étend jusqu’à un point (point A)
                     situé à une distance de 80 milles marins du point de départ de la
                     frontière maritime unique ;
                        4) …,
                        Décide que, à partir du point A, la frontière maritime unique se
                     poursuit en direction du sud-ouest, le long de la ligne équidistante
                     des côtes de la République du Pérou et de la République du Chili,
                     calculée depuis ce point, jusqu’au point (point B) où elle rencontre la
                     limite des 200 milles marins calculée depuis les lignes de base à partir
                     desquelles est mesurée la mer territoriale de la République du
                     Chili… » (Arrêt, par. 198.)
                    2. Bien qu’ayant admis les conclusions énoncées dans ces points du
                 dispositif, je ne partage pas entièrement le raisonnement qui a amené la
                 Cour à sa conclusion concernant la manière de délimiter concrètement la
                 frontière maritime unique entre le Pérou et le Chili. J’entends donc expli-
                 quer de façon assez détaillée pourquoi, bien qu’ayant voté pour les
                 conclusions finales que renferme l’arrêt, je maintiens les réserves que
                 m’inspirent certains aspects de celui-ci.
                    3. La Cour est parvenue aux conclusions suscitées en se fondant sur un
                 certain nombre de considérants qu’elle a énoncés dans la partie de l’arrêt
                 exposant son raisonnement. Ces considérants peuvent se résumer comme
                 suit :

                                                                                          87




5 CIJ1057.indb 171                                                                              1/12/14 08:59

                                            différend maritime (op. ind. owada)                                                      87

                 1) La Cour rejette la position exprimée par le défendeur lorsqu’il a affirmé
                    que « les espaces maritimes respectifs des Parties [avaient] été intégra-
                    lement délimités par voie d’accord », entendant par « accord » la décla-
                    ration de Santiago de 1952 (arrêt, par. 14 ; conclusions finales du Chili,
                    point b) i)). Je m’associe pleinement à ce considérant.
                 2) La Cour n’admet pas non plus la position que le demandeur a exprimée
                    en affirmant que « [l]es zones maritimes entre le Chili et le Pérou
                    n’[avaient] jamais été délimitées, ni par voie d’accord ni d’aucune autre
                    manière » (requête, par. 2), et que, en conséquence,
                     « la ligne délimitant les espaces maritimes entre [le Pérou et le Chili]
                     commen[çait] au « point Concordia » …, [était] équidistante des lignes
                     de base des Parties et s’étend[ait] jusqu’à un point situé à
                     200 milles marins de ces lignes de base » (arrêt, par. 14 ; conclusions
                     finales du Pérou, point 1).
                 Je suis également d’accord avec la Cour sur ce point.
                 3) La Cour, nonobstant sa position résumée ci-dessus sous l’alinéa 1),
                     considère que, eu égard au contexte de la conclusion de l’accord
                     de 1954 relatif à une « zone frontière maritime spéciale » (ci-après
                     l’« accord de 1954 »), les Parties ont admis l’existence entre elles d’une
                     frontière maritime suivant le parallèle de latitude jusqu’à une distance
                     de 80 milles marins de son point de départ. Cette conclusion m’inspire
                     de sérieuses réserves.


                   4. Ayant ainsi arrêté ses positions, qui sont les prémisses juridiques du
                 dispositif de l’arrêt, la Cour conclut ce qui suit :

                     « le segment initial de la frontière maritime unique suit, en direction
                     de l’ouest, le parallèle de latitude passant par la borne frontière no 1 ;
                     ��������������������������������������������������������������������������������������������������������������������
                     ce segment initial s’étend jusqu’à un point (point A) situé à une dis-
                     tance de 80 milles marins du point de départ de la frontière maritime
                     unique ;
                     ��������������������������������������������������������������������������������������������������������������������
                     à partir du point A, la frontière maritime unique se poursuit en
                     ­direction du sud-ouest, le long de la ligne équidistante des côtes de la
                      République du Pérou et de la République du Chili, calculée depuis
                      ce point, jusqu’au point (point B) où elle rencontre la limite des
                      200 milles marins calculée depuis les lignes de base à partir desquelles
                      est mesurée la mer territoriale … du Chili » (arrêt, par. 198).
                   5. Dès lors qu’elle a considéré que la déclaration de Santiago de 1952
                 ne constituait pas un accord entre les parties à celle-ci sur la délimitation
                 des zones maritimes auxquelles elles pouvaient respectivement prétendre,
                 mais que l’accord de 1954 reconnaissait l’existence d’une entente entre les

                                                                                                                                      88




5 CIJ1057.indb 173                                                                                                                           1/12/14 08:59

                                    différend maritime (op. ind. owada)                       88

                 Parties à la présente affaire sur la délimitation de leurs zones maritimes
                 respectives, elle devait, dans son arrêt, établir :
                 a) qu’un fait juridique nouveau (acte ou omission) s’était produit dans les
                    relations entre les Parties, qui avait eu pour effet juridique de faire
                    naître entre elles un accord établissant une frontière maritime unique
                    qui séparait leurs zones maritimes respectives et coïncidait avec le
                    parallèle de latitude passant par la borne frontière no 1 ; et
                 b) que la longueur de cette frontière maritime unique ne dépassait pas
                    80 milles marins et que, au-delà, il n’existait aucune frontière maritime
                    acceptée par les Parties (par voie d’accord ou de toute autre manière).
                    
                   6. Or, il ne me semble pas que la Cour ait établi ces points en s’ap-
                 puyant sur des moyens de preuve suffisamment convaincants. Deux élé-
                 ments de l’arrêt, en particulier, me semblent prêter à la critique à cet égard :
                 a) la Cour affirme, quelque peu péremptoirement, que les Parties, en
                    concluant l’accord de 1954, ont reconnu l’existence entre elles d’une
                    frontière maritime à vocation générale, mais elle n’indique ni comment
                    ni quand cet accord est intervenu, et ne précise pas non plus en quoi il
                    consiste ;
                 b) la Cour dit que cette frontière maritime reconnue par les Parties,
                    constituée par une ligne qui coïncide avec le parallèle passant par la
                    borne frontière no 1, doit être considérée comme se poursuivant jusqu’à
                    un point situé à une distance de 80 milles marins de son point de
                    départ, et pas au-delà.
                 Ces éléments de l’arrêt soulèvent à mon avis deux questions, sur lesquelles
                 portera l’essentiel de mes observations.

                  I. Sur quoi la Cour se fonde-t-elle juridiquement pour déclarer
                 dans son arrêt que les Parties reconnaissent l’existence entre elles
                       d’une frontière maritime coïncidant avec un parallèle ?

                    7. Durant toute la procédure orale, le Chili a fermement maintenu sa
                 position selon laquelle la déclaration de Santiago de 1952 constituait la
                 base juridique, les fons et origo de l’existence d’une frontière maritime
                 entre le Chili et le Pérou, cette déclaration ayant selon lui « établi une fron-
                 tière maritime internationale suivant sur une distance d’au moins 200 milles
                 marins le parallèle de latitude passant par le point de départ de la frontière
                 terrestre le séparant du Pérou » (arrêt, par. 22). Dans son arrêt, la Cour a
                 eu raison, à mon avis, de rejeter cette position, qui selon elle ne procédait
                 pas d’une interprétation correcte de la déclaration et ne cadrait pas non
                 plus avec l’historique de la rédaction de cet instrument, comme le mon-
                 traient les travaux préparatoires de la conférence de Santiago.
                    8. Toutefois, lorsqu’elle aborde l’accord de 1954 relatif à une zone
                 frontière maritime spéciale, la Cour, se montrant presque aussi ambiguë
                 que l’oracle de Delphes, déclare ce qui suit :

                                                                                              89




5 CIJ1057.indb 175                                                                                  1/12/14 08:59

                                   différend maritime (op. ind. owada)                      89

                        « De l’avis de la Cour, les dispositions et l’objectif de l’accord
                     de 1954 relatif à une zone frontière maritime spéciale étaient …
                     étroits et spécifiques. Telle n’est cependant pas la question que la
                     Cour doit examiner à ce stade ; celle-ci doit plutôt s’attacher à un
                     point essentiel, à savoir l’existence d’une frontière maritime. Et, sur
                     ce point, la formulation de l’accord de 1954 relatif à une zone frontière
                     maritime spéciale, en particulier celle de l’article premier, considéré à
                     la lumière du préambule, est claire : elle reconnaît, dans le cadre d’un
                     accord international contraignant, qu’une frontière maritime existe
                     déjà. » (Arrêt, par. 90 ; les italiques sont de moi.)
                 La Cour conclut que « [l]a reconnaissance expresse de … [l’]existence [de
                 la frontière maritime] par les Parties repose nécessairement sur un accord
                 tacite intervenu entre elles auparavant » (ibid., par. 91).
                    9. Ayant étudié attentivement « la formulation de l’accord de 1954
                 relatif à une zone frontière maritime spéciale, en particulier celle de l’ar-
                 ticle premier, considéré à la lumière du préambule » (ibid., par. 90), je vois
                 mal comment on peut la considérer d’une clarté telle qu’elle justifie
                 pareille conclusion.
                    10. Le préambule et l’article premier de l’accord de 1954 sont ainsi
                 libellés :
                        « Considérant que l’expérience a montré que la frontière maritime
                     entre des Etats adjacents était fréquemment violée de manière inno-
                     cente et par inadvertance parce que les navires de petite taille dont
                     l’équipage ne connaît pas suffisamment la navigation ou qui ne sont
                     pas équipés des instruments nécessaires ont du mal à déterminer pré-
                     cisément leur position en haute mer ;
                        Considérant que l’application de peines en pareils cas crée tou-
                     jours un malaise chez les pêcheurs et des frictions entre les pays inté-
                     ressés, ce qui peut nuire à l’esprit de coopération et d’unité qui
                     devrait en tout temps régner entre les pays signataires des instru-
                     ments signés à Santiago ;
                        Considérant qu’il est souhaitable d’éviter que ne se produisent de
                     telles violations non intentionnelles dont les conséquences sont prin-
                     cipalement ressenties par les pêcheurs ;
                        [Les signataires] [s]ont convenus de ce qui suit :
                     1. Une zone spéciale est créée par le présent accord à une distance
                         de 12 milles marins de la côte, et avec une largeur de 10 milles
                         marins de part et d’autre du parallèle qui constitue la frontière
                         maritime entre les deux pays. »
                     11. Le passage que je viens de citer devrait suffire à montrer que le sens
                 ordinaire de la formulation considérée est bien loin d’être « clair ». Je sou-
                 ligne la partie du texte de l’article premier qui me paraît essentielle :
                 « [u]ne zone spéciale est créée par le présent accord … avec une
                 ­largeur de 10 milles marins de part et d’autre du parallèle qui constitue la
                  frontière maritime entre les deux pays » (accord de 1954 ; les italiques sont

                                                                                            90




5 CIJ1057.indb 177                                                                                1/12/14 08:59

                                   différend maritime (op. ind. owada)                      90

                 de moi). Ce libellé peut être lu comme la constatation d’une situation
                 juridique préexistante, ce qu’a fait la Cour dans son arrêt, ou comme une
                 disposition par laquelle les Parties ont créé une limite en vue d’atteindre
                 les buts de l’accord d’ordre pratique qu’elles concluaient. Le préambule,
                 qui ne fait aucunement référence à cette disposition, n’éclaire en rien le
                 choix à opérer entre ces deux interprétations.
                    12. Selon moi, cette formulation, prise dans son sens ordinaire, ne sau-
                 rait en elle-même, en l’absence de preuve complémentaire, établir l’exis-
                 tence d’un accord tacite par lequel les Parties auraient fait de cette ligne
                 une frontière à vocation générale séparant leurs zones maritimes respec-
                 tives. Les accords tacites sur les frontières internationales, qu’elles soient
                 terrestres ou maritimes, sont extrêmement rares, pour la simple raison
                 que les Etats, lorsque leur souveraineté territoriale est en jeu, sont presque
                 toujours extrêmement jaloux de leurs prérogatives et que, lorsqu’il est
                 question d’un transfert de souveraineté, ils se montrent normalement très
                 circonspects et prudents. C’est pourquoi la Cour s’est toujours montrée
                 sceptique lorsqu’un Etat cherchait à se prévaloir de l’existence d’un
                 accord tacite établissant une frontière maritime à sa convenance. Ainsi,
                 dans une affaire récente relative à un différend terrestre et maritime, elle a
                 rejeté les prétentions de l’une des Parties quant à l’existence d’un accord
                 tacite dans les termes suivants :
                     « [l]es éléments de preuve attestant l’existence d’un accord tacite d[e-
                     vaient] être convaincants. L’établissement d’une frontière maritime
                     permanente est une question de grande importance, et un accord ne
                     doit pas être présumé facilement. » (Différend territorial et maritime
                     (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 705,
                     par. 219, citant Différend territorial et maritime entre le Nicaragua et
                     le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                     C.I.J. Recueil 2007 (II), p. 735, par. 253 ; les italiques sont de moi.)
                 A mon avis, ce critère rigoureux n’a pas été respecté en la présente affaire.
                    13. Lorsque, comme dans le cas présent, une disposition d’un traité
                 reste ambiguë ou obscure en dépit de tentatives pour l’interpréter « de
                 bonne foi suivant le sens ordinaire à attribuer aux termes du traité dans
                 leur contexte et à la lumière de son objet et de son but » (convention de
                 Vienne sur le droit des traités, art. 31, par. 1), la démarche normale
                 consiste à faire appel « à des moyens complémentaires d’interprétation, et
                 notamment aux travaux préparatoires et aux circonstances dans lesquelles
                 le traité a été conclu » (ibid., art. 32).
                    14. L’examen des travaux préparatoires de l’accord de 1954 montre
                 que la formulation définitive de la partie pertinente de son article premier,
                 sur laquelle la Cour s’est appuyée dans son arrêt pour établir l’existence
                 d’un accord tacite sur une frontière maritime, a été adoptée dans des
                 conditions confuses, ce qui me porte à conclure que l’arrêt repose sur des
                 constatations factuelles peu fiables.
                    15. L’accord de 1954 portant création d’une « zone de tolérance » trouve
                 son origine dans une proposition soumise conjointement par les déléga-

                                                                                            91




5 CIJ1057.indb 179                                                                                1/12/14 08:59

                                    différend maritime (op. ind. owada)                       91

                 tions de l’Equateur et du Pérou à la commission permanente de la confé-
                 rence sur l’exploitation et la conservation des ressources maritimes du
                 Pacifique Sud (ci-après la « CPPS ») le 8 octobre 1954. Cette proposition
                 était intitulée « Recommandation en vue de l’établissement d’une zone
                 neutre pour la pêche dans la zone frontalière maritime des Etats voisins »
                 représentés à la conférence de Santiago. Selon sa version initiale, la propo-
                 sition avait pour objet « d’établir une zone neutre à une distance de
                 12 milles marins de la côte, avec une largeur de 10 milles marins de part et
                 d’autre du parallèle passant par le point de la côte qui marque la frontière
                 entre les deux pays » (les italiques sont de moi). La CPPS a approuvé cette
                 recommandation, qui a abouti plus tard à la conclusion de l’accord de
                 1954. La formule citée plus haut, initialement employée pour définir le but
                 de l’accord de 1954, ne dit absolument rien de l’existence d’un accord
                 tacite établissant une frontière maritime. Il fait référence au « parallèle pas-
                 sant par le point sur la côte qui marque la frontière entre les deux pays »
                 (arrêt, par. 73 ; les italiques sont de moi), ce qui donne à penser que les
                 rédacteurs avaient à l’esprit la frontière terrestre entre les deux Etats.
                    16. Les pièces que les Parties ont versées au dossier de l’affaire ne
                 contiennent aucun autre document qui indiquerait que ce libellé a été
                 modifié avant que la résolution de la CPPS où il figurait ne soit soumise
                 à la conférence de 1954 deux mois plus tard, le 3 décembre 1954, sous la
                 forme d’un projet d’accord. Lors de cette conférence, le représentant de
                 l’Equateur a proposé « que soit reprise dans cet article la formule figurant
                 déjà dans la déclaration de Santiago selon laquelle le parallèle partant du
                 point d’aboutissement de la frontière sur la côte constitue la frontière
                 maritime entre les pays voisins signataires », et a proposé également, pour
                 le titre de l’accord, de remplacer « zone neutre de pêche et de chasse » par
                 « zone frontière maritime spéciale ». L’article premier a donc fait l’objet
                 d’un « amendement », adopté apparemment sans débat, qui a consisté à y
                 faire figurer la formule « parallèle qui constitue la frontière maritime entre
                 les deux pays » (ibid.). Les travaux de la conférence sembleraient donc
                 indiquer que le libellé de l’article premier de l’accord de 1954, sur lequel
                 la Cour s’appuie dans son arrêt pour prouver l’existence d’un accord
                 tacite, ait été proposé par le représentant de l’Equateur dans l’idée qu’il
                 ne faisait rien d’autre que reprendre une formule figurant déjà « dans la
                 déclaration de Santiago » de 1952.
                    17. La Cour ayant conclu dans son arrêt — et elle a à mon avis eu rai-
                 son de le faire — qu’en fait la déclaration de Santiago ne disait pas que le
                 parallèle qui partait du point marquant la frontière sur la côte constituait
                 une frontière maritime, il semble raisonnable de supposer que le représen-
                 tant de l’Equateur faisait en réalité référence au « principe de délimitation
                 des eaux entourant les îles » énoncé à l’article 4 de la déclaration de San-
                 tiago de 1952. Quoi qu’il en soit, et abstraction faite de ce que le représen-
                 tant de l’Equateur pouvait avoir à l’esprit, la Cour a considéré qu’aucun
                 accord frontalier n’avait été conclu à Santiago en 1952, sauf pour les îles.
                 Les travaux préparatoires de l’accord de 1954 montrent donc que la for-
                 mulation de l’article premier de celui-ci ne semble pas valider le raisonne-

                                                                                              92




5 CIJ1057.indb 181                                                                                  1/12/14 08:59

                                    différend maritime (op. ind. owada)                       92

                 ment dont procède l’arrêt, selon lequel un accord tacite était intervenu
                 entre les Parties entre 1952 et 1954. Il est toutefois possible que ce qui s’est
                 passé en 1954 ait été influencé par l’idée plus ou moins confuse que cer-
                 tains représentants à la conférence de la CPPS se faisaient de ce qui avait
                 effectivement été « décidé à Santiago » en 1952. Or, confuses ou non, ces
                 idées ont été écartées dans l’arrêt au profit d’une conception plus nette.
                    18. Les arrangements de 1968-1969 relatifs à la construction de phares
                 ne fournissent pas non plus la preuve « convaincante » de l’existence entre
                 les Parties d’un accord tacite établissant une frontière maritime à voca-
                 tion générale. Ce que la Cour en a retenu, c’est qu’ils étaient fondés sur la
                 « préexistence » d’une frontière maritime suivant le parallèle au-delà de
                 12 milles marins (arrêt, par. 99), même s’ils ne renfermaient aucune dispo-
                 sition à cet effet. La Cour cite dans son arrêt le premier paragraphe d’un
                 document signé par les représentants des Parties aux négociations rela-
                 tives à la construction de phares, document qui renfermait un certain
                 nombre de propositions pratiques à soumettre à l’approbation des deux
                 gouvernements relativement à l’emplacement des phares ; le passage perti-
                 nent se lit comme suit :
                      « le 26 avril 1968, à l’issue d’échanges intervenus plus tôt la même
                      année entre le ministère péruvien des relations extérieures et le chargé
                      d’affaires chilien, les représentants des deux Parties ont signé un docu-
                      ment par lequel ils s’engageaient à effectuer « une étude de site en vue
                      de l’installation de marques d’alignement visibles depuis la mer pour
                      matérialiser le parallèle constituant la frontière maritime à partir de la
                      borne numéro un (no 1) » » (ibid., par. 96 ; les italiques sont de moi).
                    19. Se fondant sur cet élément factuel, la Cour conclut dans son arrêt
                 que, « [à] l’instar de l’accord de 1954 relatif à une zone frontière maritime
                 spéciale, [les arrangements] confirment l’existence d’une … frontière mari-
                 time [suivant le parallèle au-delà de 12 milles marins] » (ibid., par. 99 ; les
                 italiques sont de moi). Ces arrangements ne sont donc rien d’autre qu’un
                 prolongement logique de l’accord de 1954, et ils ne changent rien à ce qui
                 y est dit (ou n’y est pas dit) quant à la qualification du parallèle en tant
                 que ligne de démarcation maritime.
                    20. Pour pouvoir conclure, en se fondant sur la formulation de l’ac-
                 cord de 1954, que les Parties s’étaient tacitement accordées sur leur fron-
                 tière maritime, il était essentiel que la Cour parvienne à établir les deux
                 points ci-après :
                 a) que cet accord entre les Parties sur l’existence d’une frontière maritime
                    suivant le parallèle au-delà de 12 milles marins est intervenu à un cer-
                    tain moment par l’effet juridique d’actes ou omissions de leur part,
                    postérieurs à la déclaration de Santiago de 1952 mais antérieurs à la
                    conclusion de l’accord de 1954 ; et
                 b) que l’accord sur cette frontière maritime est d’une nature telle qu’il
                    revient à fixer la frontière permanente, à vocation générale, délimitant
                    latéralement les espaces maritimes respectifs des deux Etats voisins que

                                                                                              93




5 CIJ1057.indb 183                                                                                  1/12/14 08:59

                                   différend maritime (op. ind. owada)                      93

                     sont le Pérou et le Chili (arrêt, par. 14 ; conclusions finales du Chili,
                     point b) ii), et conclusions finales du Pérou, point 1).

                    21. Je considère que, dans son arrêt, la Cour n’est pas parvenue à éta-
                 blir ces deux points.

                        II. Jusqu’où cette frontière maritime se poursuit-elle ?

                    22. La deuxième question importante est de savoir quelle est la lon-
                 gueur de cette prétendue frontière maritime. Cette question est indisso-
                 ciable de la première. Si les Parties, pour telle ou telle raison ou dans
                 telles ou telles circonstances, en étaient venues à admettre que le parallèle
                 constituait leur frontière maritime permanente, à vocation générale,
                 comme la Cour le suppose dans son arrêt en se fondant sur l’accord
                 de 1954 et les arrangements de 1968-1969 relatifs à la construction de
                 phares, il n’y aurait aucune raison de considérer que cette ligne doive
                 s’arrêter à 80 milles marins de son point de départ. Elle pourrait fort bien
                 se poursuivre jusqu’à la distance maximale de 200 milles marins.
                    23. A cet égard, l’arrêt fait fréquemment référence au fait que l’accord
                 de 1954 ayant un objet précis et limité, point n’était besoin pour sa mise
                 en œuvre que cette ligne (ou la reconnaissance de celle-ci) s’étende au-delà
                 de 80 milles marins mesurés depuis son point d’origine, la raison en étant
                 qu’à l’époque les activités halieutiques du Pérou et du Chili ne s’exer-
                 çaient pas au-delà de 80 milles marins, comme le montraient les statis-
                 tiques établies par l’Organisation des Nations Unies pour l’alimentation
                 et l’agriculture (FAO).
                    24. Je conviens que l’arrêt décrit correctement la situation qui régnait
                 sur le terrain (ou plutôt en mer !) à l’époque de la conclusion de l’accord
                 de 1954 et des arrangements de 1968-1969 relatifs à la construction de
                 phares, et plus généralement durant la période comprise entre les
                 années 1950 et 1970. Cependant, la Cour n’avait pas à tenir compte des
                 réalités de la « situation sur place » concernant la pêche si le raisonnement
                 suivi par elle était qu’un accord tacite était intervenu entre les Parties sur
                 une frontière maritime à vocation générale suivant le parallèle de latitude.
                 Si l’on admet que la frontière que les Parties sont supposées avoir recon-
                 nue est une frontière à vocation générale, il devient extrêmement difficile
                 de prétendre que sa longueur doit être déterminée en fonction d’éléments
                 de preuve concernant la pêche, et de justifier la conclusion selon laquelle
                 la ligne frontière suivant le parallèle ne doit pas se prolonger au-delà de
                 80 milles marins. Comme la Cour l’a très justement admis, « étant donné
                 la vocation générale de la frontière maritime …, les éléments de preuve
                 relatifs aux activités halieutiques ne sauraient, en eux-mêmes, être décisifs
                 en ce qui concerne l’étendue de cette frontière » (arrêt, par. 111). En toute
                 logique, il n’y a aucune raison pour que la ligne s’arrête à 80 milles marins
                 au lieu de se poursuivre jusqu’à la limite des 200 milles marins revendi-
                 quée par l’une et l’autre des Parties dans la déclaration de Santiago.

                                                                                            94




5 CIJ1057.indb 185                                                                                1/12/14 08:59

                                    différend maritime (op. ind. owada)                       94

                    25. Si, cependant, on considère au départ que la ligne frontière doit
                 s’arrêter à moins de 200 milles marins en raison des réalités sur place, à
                 savoir que les activités halieutiques exercées dans la zone maritime consi-
                 dérée ne s’exerçaient pas au-delà d’une certaine distance, la longueur de la
                 ligne doit être déterminée en fonction de la nature juridique de celle-ci,
                 qui est celle non pas d’une ligne délimitant définitivement une frontière
                 maritime à vocation générale, mais d’une ligne délimitant une zone mari-
                 time aux fins bien précises de l’application du régime de réglementation
                 des pêcheries dans les buts expressément définis par l’accord de 1954 et les
                 arrangements de 1968-1969 relatifs aux phares.
                    Il me semble que la Cour n’a pas pu éviter le dilemme créé par son
                 propre raisonnement, qui fonde l’arrêt sur l’existence présumée (et non
                 prouvée) d’un accord tacite entre les Parties sur leur frontière maritime
                 permanente.
                    26. Au lieu de faire reposer son raisonnement concernant l’existence
                 d’une ligne de démarcation sur la reconnaissance d’un accord tacite éta-
                 blissant une frontière maritime à vocation générale, la Cour aurait dû, à
                 mon sens, suivre une démarche juridique légèrement différente, que je me
                 permets d’esquisser ci-après :
                 1) La Cour devait d’abord, et elle l’a fait, rejeter la prétention du défen-
                    deur selon laquelle la déclaration de Santiago de 1952 constitue un
                    accord par lequel les Parties à cet instrument ont reconnu et accepté
                    une ligne frontière maritime suivant un parallèle à partir du point d’in-
                    tersection de la frontière terrestre existante des Etats concernés avec la
                    laisse de basse mer.
                 2) Il lui fallait ensuite considérer la pratique suivie par les Etats en litige
                    dans l’exercice de leur juridiction nationale sur des zones maritimes,
                    en particulier dans le cadre de leurs activités halieutiques dans la
                    région, qui se sont développées progressivement au fil des ans après
                    l’adoption de la déclaration de Santiago, comme le montrent la créa-
                    tion d’une « zone de tolérance » pour les navires de pêche en 1954 et la
                    construction de phares en 1968-1969, et constater qu’une entente tacite
                    s’était peu à peu établie entre elles sur la délimitation partielle des zones
                    maritimes relevant de leur juridiction nationale selon une ligne coïnci-
                    dant avec un parallèle, aux fins en particulier de la réglementation des
                    pêcheries. Cette acceptation de la délimitation de zones maritimes
                    semble être intervenue de facto en ce qui concerne l’étendue latérale
                    (parallèlement à la côte) de ces zones, chacune des Parties circonscri-
                    vant le secteur qu’elle estimait lui appartenir aux fins de ses activités
                    halieutiques, qui à l’époque s’exerçaient essentiellement dans les eaux
                    côtières (particulièrement pour la pêche aux anchois). Ces activités
                    halieutiques, durant la période considérée, se sont rapidement étendues
                    jusqu’à une distance d’environ 50 milles marins des côtes du Pérou et
                    du Chili. Cette acceptation tacite s’est progressivement établie entre les
                    Parties après qu’elles se furent expressément entendues, par la décla-
                    ration de Santiago de 1952, pour fixer la limite vers le large de leurs

                                                                                              95




5 CIJ1057.indb 187                                                                                  1/12/14 08:59

                                   différend maritime (op. ind. owada)                      95

                     zones maritimes respectives à 200 milles marins, dans le but de défendre
                     en commun leurs ressources halieutiques contre les flottes hauturières
                     étrangères opérant au large (pour la chasse à la baleine ou la pêche au
                     thon, par exemple). Cette nécessité pratique de définir leurs zones res-
                     pectives de pêche côtière, pêche qui s’était développée après l’adoption
                     de la déclaration de Santiago de 1952, a amené le Pérou et le Chili à
                     conclure lors de la conférence de 1954 une série d’accords interdépen-
                     dants donnant effet à cette déclaration.
                     Cette acceptation tacite s’est dégagée de la pratique réglementaire des
                     deux Etats qui, visant principalement les activités halieutiques, les a
                     amenés à définir leurs zones maritimes respectives apparemment sans
                     qu’intervienne entre eux un accord implicite ou exprès. Cette accepta-
                     tion tacite s’est manifestée par la délimitation, selon un parallèle de
                     latitude, de la frontière latérale des zones maritimes respectives du
                     Pérou et du Chili au large de leurs côtes, pour répondre principalement
                     à la nécessité pratique de réglementer la pêche côtière.

                 3) Cette acceptation tacite s’étant dégagée progressivement, des années 1950
                    aux années 1970, de la pratique des Etats concernés, sans qu’intervienne
                    entre eux un accord la consacrant implicitement ou expressément, il me
                    paraît inutile, et d’ailleurs impossible, de déterminer exactement quand
                    et comment ladite acceptation s’est cristallisée en une règle admise par
                    les Parties comme définissant juridiquement la limite séparant leurs
                    zones maritimes respectives à proximité de leurs côtes, et il est également
                    inutile, si tant est que ce soit possible, de définir précisément jusqu’où
                    se poursuit la ligne ainsi définie. Il me semble cependant possible d’af-
                    firmer avec certitude que ladite règle s’est dégagée au cours de la période
                    allant des années 1950 aux années 1970, en particulier pour les besoins
                    de la réglementation de la pêche.
                 4) L’accord de 1954 relatif à la zone spéciale de protection ne peut donc
                    pas être considéré comme créant de novo une nouvelle frontière coïn-
                    cidant avec un parallèle et délimitant latéralement les zones maritimes
                    respectives des Etats concernés. Cet accord ne constitue pas les fons et
                    origo du nouveau titre de juridiction maritime résultant de la désigna-
                    tion d’une limite qui coïncidait avec un parallèle, et il ne confère donc,
                    en lui-même, aucun titre nouveau aux Etats en question. Ainsi consi-
                    dérée, la position que la Cour a adoptée sur ce point dans son arrêt me
                    paraît être la bonne.
                 5) L’accord de 1954 n’a pas non plus, selon moi, le caractère d’un instru-
                    ment déclaratoire, proclamant les titres sur des espaces maritimes
                    conférés aux deux Etats par une entente préexistante (mais non spéci-
                    fiée faute de pouvoir l’être) que la Cour dit, dans son arrêt, avoir été
                    reconnue par les parties audit accord. Les parties à l’accord de 1954
                    ont accepté cette ligne comme constituant une frontière maritime prin-
                    cipalement pour répondre à la nécessité pratique de mettre bon ordre
                    aux conflits entre les pêcheurs opérant dans la région et permettre aux
                    Etats de faire respecter leur législation en matière de pêche dans les

                                                                                            96




5 CIJ1057.indb 189                                                                                1/12/14 08:59

                                   différend maritime (op. ind. owada)                       96

                    zones relevant de leur juridiction ; l’acceptation de cette ligne par les
                    Etats concernés avait concrètement pour but de préciser l’emplacement
                    des limites latérales de leur juridiction maritime (en matière de pêche)
                    dans les eaux baignant leurs côtes respectives.
                    A mon avis, les Etats parties à l’accord de 1954 n’entendaient pas
                    consacrer par celui-ci un accord préexistant sur la délimitation de leurs
                    zones maritimes, qui aurait établi définitivement et à tous égards les
                    limites de leur juridiction maritime.
                 6) L’accord de 1954 a néanmoins, juridiquement, joué un rôle important
                    dans la consolidation du titre juridique que chacune des Parties tenait
                    de son acceptation tacite issue de la pratique, cet accord constituant,
                    dans les limites de son application pratique, un élément important,
                    voire décisif, de la cristallisation de la pratique des Etats en une règle
                    normative. Les arrangements de 1968-1969 relatifs à la construction de
                    phares et l’accord de 1954 contribuaient à la consolidation du titre de
                    juridiction maritime que conférait aux Parties l’acceptation tacite qui
                    s’était dégagée de leur pratique durant la période allant de la confé-
                    rence de Santiago de 1952 aux années 1970.
                 7) Cette analyse aurait dû suffire à expliquer pourquoi la ligne de délimi-
                    tation coïncidant avec un parallèle visée dans l’accord de 1954 ne pou-
                    vait pas se poursuivre au-delà d’une certaine distance. En effet, l’ac-
                    ceptation tacite des deux Etats s’était dégagée de la pratique qu’ils
                    suivaient à l’époque, et elle ne valait donc que pour l’espace maritime
                    où opéraient alors leurs navires de pêche côtière respectifs. Les Parties
                    en sont venues à tirer une règle normative du développement de leur
                    pratique pour autant que leur acceptation tacite ne portait que sur un
                    espace maritime déterminé, celui où leurs navires de pêche opéraient
                    effectivement.
                 8) C’est pour cette raison que la distance exacte jusqu’à laquelle se pour-
                    suivait, vers le large, la limite séparant les zones maritimes appartenant
                    respectivement aux deux Etats devait être déterminée avant tout en
                    fonction des réalités de leur pratique dans ces zones telle qu’elle s’était
                    développée durant les années considérées, particulièrement de leur pra-
                    tique en matière de pêche, celle-ci constituant la base juridique de l’en-
                    tente tacite qui s’était dégagée entre eux sur la délimitation de leurs
                    espaces maritimes. Cette considération m’amène à conclure qu’il eût
                    été excessif d’attribuer à la ligne de délimitation suivant le parallèle une
                    longueur supérieure à 80 milles marins, eu égard aux réalités de la
                    pêche dans la région, en particulier à ce qu’étaient à l’époque les acti-
                    vités halieutiques dominantes du Pérou et du Chili. Selon les auteurs
                    qui ont étudié la composition des activités halieutiques dans la période
                    allant des années 1950 aux années 1970 et ont analysé les caractéris-
                    tiques océanographiques et biologiques du courant de Humboldt,
                    constatant que la pêche aux anchois était celle qui était alors le plus
                    largement pratiquée dans le secteur considéré, on peut raisonnable-
                    ment supposer que les navires de pêche n’opéraient pas à plus de
                    50 milles marins des côtes du Pérou et du Chili. La longueur du segment

                                                                                             97




5 CIJ1057.indb 191                                                                                 1/12/14 08:59

                                    différend maritime (op. ind. owada)                       97

                     de la frontière coïncidant avec le parallèle, induite de cette distance
                     mesurée à partir des côtes, s’établit à environ 80 milles marins mesurés
                     depuis le point où la frontière terrestre entre le Pérou et le Chili aboutit
                     à la mer (voir arrêt, par. 103-111).
                    27. J’ai donc admis que le chiffre de 80 milles marins soit retenu pour
                 fixer la longueur du segment de frontière coïncidant avec le parallèle qui
                 devait être tracé à partir du point où la frontière terrestre entre les deux
                 Etats aboutit à la mer ; j’ai en effet considéré que ce chiffre était celui qui
                 reflétait le plus fidèlement les réalités de la pratique des deux Etats, réalité
                 qui était principalement celle des activités halieutiques exercées dans la
                 région à l’époque où la ligne de démarcation suivant le parallèle a acquis
                 son caractère normatif. Il me semble que, en suivant le raisonnement que
                 je viens d’exposer, il aurait été difficile de prétendre que ladite ligne se
                 poursuivait, par exemple, jusqu’à une distance de 100 milles marins.
                    28. Il découle de l’analyse que je viens d’esquisser que la Cour n’avait
                 pas à tenir compte d’arguments faisant valoir la nécessité de répartir équi-
                 tablement entre les deux Etats en litige la totalité de l’espace maritime
                 contesté lorsqu’elle a examiné la question de savoir jusqu’où la ligne coïn-
                 cidant avec le parallèle devait se poursuivre. En effet, cette ligne séparant
                 les eaux relevant de la juridiction de chacune des Parties, ayant été tacite-
                 ment acceptée par elles, devait être considérée comme la ligne de délimi-
                 tation dont elles étaient convenues et comme ne relevant pas, en tant que
                 telle, du champ d’application du principe de répartition équitable énoncé
                 dans la convention des Nations Unies sur le droit de la mer (art. 74 et 83) ;
                 ce principe était dénué de pertinence pour ce qui concerne la partie de
                 l’espace maritime contesté devant être délimitée par cette ligne, et la Cour
                 aurait été bien en peine de justifier juridiquement des conclusions à son
                 sujet tenant compte dudit principe.


                                                                   (Signé) Hisashi Owada.




                                                                                              98




5 CIJ1057.indb 193                                                                                  1/12/14 08:59

